OPINION
ON MOTION FOR REHEARING
In its motion for rehearing Employers Casualty Company has pointed out that we failed in our opinion to indicate that we had considered its point of error No. 8.
That point was that the trial court erred in admitting the appellee’s testimony as to damages over appellant’s objection to the effect that such testimony was not supported by the pleadings.
We overrule the point. Appellee’s trial pleading (third amended petition) among other things, alleged the following: (Paragraph 3) “On October 10, 1971, Plaintiff was involved in an automobile accident in Tarrant County, Texas .... (Paragraph 4) Linda Wilson filed suit against Vernon Lewis Cunningham and Marshall Womack for damages sustained by her in the automobile accident of October 10, 1971. . . . (Paragraph 5) Plaintiff therefore alleges that the policy of insurance issued by Defendant to Plaintiff had provisions which would cover collision loss to Plaintiff’s automobile as occurred on October 10, 1971, . . . .”
Employers Casualty Company did not except to appellee’s pleading just referred to.
We hold that the allegations referred to did, in the absence of exceptions, sufficiently allege that the appellee’s car was damaged in the collision in question and that she was entitled under those pleadings to offer evidence showing such damage.
We have considered the motion for rehearing filed herein by Employers Casualty Company and hereby overrule it.